Citation Nr: 0026350	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  92-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service connected 
residuals of a fracture of the lumbar spine with compression 
fracture at L3, currently evaluated as 20 percent disabling, 
on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.
This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO granted service connection for the 
residuals of a lumbar spine injury with compression fracture 
at L3, and assigned a 20 percent disability rating.  The 
veteran appealed this decision to the Board, which denied his 
increased rating claim.  The veteran appealed the issue 
further to the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter "the 
Court"), where it was vacated and remanded, in a November 
1996 decision, for further adjudication by the Board.  The 
Board then remanded the case in April 1999 for further 
evidentiary development, in consonance with the Court's 
decision.  The matter is now before the Board again for 
adjudication.  In this decision, the Board has 
recharacterized the issue on appeal to comply with the 
opinion by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of a lumbar 
spine fracture with compression fracture at L3 are manifested 
by complaints of worsening low back pain, difficulty with 
prolonged sitting and performing daily activities, and 
objective evidence of mild vertebral body deformity and 
degenerative arthritis.


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
service connected residuals of a fracture of the lumbar spine 
with compression fracture at L3 have not been satisfied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 
5285, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
initial disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In its November 1996 decision, the Court specifically noted 
that VA has not fulfilled its duty to assist the claimant in 
developing pertinent facts in that it had not obtained 
medical records concerning the determination that the veteran 
had been found medically unsuitable for a position as a Mail 
Processor.  Consequently, the Board's April 1999 remand 
specifically instructed that the RO obtain these records.  
The RO asked the veteran to provide a completed release form 
for Dr. Whitacre and for the United States Postal Service in 
May 1999.  The record shows that the veteran provided the RO 
with a copy of a September 1999 letter from the United States 
Postal Service in October and November 1999.  The record does 
not indicate, however, that he has provided authorization for 
release of any records from the postal service or from Dr. 
Whitacre.  Accordingly, the Board finds that the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In a June 1992 rating decision, the RO 
granted service connection for residuals of a lumbar spine 
injury with compression fracture at L3, with a 20 percent 
disability rating effective January 30, 1992, the date of the 
veteran's claim.  The veteran's service medical records show 
that he injured his low back in May 1986 in a 20-foot fall 
from a rappelling tower.  He complained of, among other 
things, lumbosacral pain from this fall.  X-rays confirmed a 
50 % compression fracture at the L3 disc level. After being 
placed in a full body cast and spending approximately a week 
in the hospital, he was discharged for 30 days of 
convalescent leave.  He then progressed back to light duty 
status, and then full duty status.  A June 1987 orthopedic 
clinic evaluation of the veteran's back showed that the 
veteran's back felt fine with soreness only after a 10-mile 
rucksack march.  He exhibited full range of back motion and 
no tenderness.  Following service discharge, a March 1992 VA 
examination revealed low back pain, status post compression 
fracture of L3, but no evidence of radiculopathy or 
neurologic compromise.  The June 1992 RO decision explained 
that the 20 percent back injury rating was based on a 10 
percent evaluation for limitation of motion and 10 percent 
for deformity of the vertebral body.  As previously stated, 
this decision was appealed to the Board, and then to the 
Court.  The 20 percent rating has been in effect up to the 
present time.          

The veteran appeals the 20 percent rating for residuals of 
lumbar spine injury with compression fracture, contending 
that a higher rating is warranted for this condition.  He 
alleges increasingly severe low back pain that radiates down 
his legs, difficulty with bending, repetitive motions and 
prolonged sitting.  After reviewing the record, the Board 
finds that the evidence is against an increased rating for 
the veteran's low back condition.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The current 20 percent evaluation has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295, for 
residuals of fractured vertebra and lumbosacral strain, 
respectively.  Under DC 5285, a 100 percent rating is 
warranted for residuals of fractured vertebra with cord 
involvement, bedridden, or requiring long leg braces; with 
lesser involvements rate for limited motion, nerve paralysis.  
A 60 percent rating is warranted when the fracture residuals 
are without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In all other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.      

Under DC 5295, a 40 percent rating is warranted for severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is called for with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion. 

It is neither contended nor shown that the veteran manifests 
the requirements for a higher disability evaluation under DC 
5285.  He does not have abnormal mobility requiring neck 
brace, without cord involvement, as needed for a 60 percent 
rating; and does not have cord involvement, require leg 
braces, nor is he bedridden, as needed for a 100 percent 
rating.  Thus, he should be rated on the basis of definite 
limited motion or muscle spasm.  Appropriately, a 10 percent 
rating has been added under DC 5285 for demonstrable 
deformity of the vertebral body.

Both the March 1992 and the 1999 VA examination reports 
document that the veteran does not exhibit muscle spasm on 
extreme forward bending, or loss of unilateral lateral spine 
motion in standing position, as needed for a 20 percent 
rating under DC 5295; and does not exhibit severe lumbosacral 
strain that is characterized by listing of whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or loss of lateral motion with 
osteo-arthritic changes, as specified for a 40 percent rating 
under DC 5295.  

Following all of the aforementioned Board and Court 
proceedings, the veteran underwent a VA examination in 
September 1999 by a neurologist to evaluate his current level 
of back disability.  The examination report notes the 
veteran's history of low back pain from the inservice back 
injury.  The veteran complained of increasing back pain over 
the recent years, with an inability to sit for long periods 
of time, and difficulty with activities requiring bending or 
repetitive motions.  He stated that when his back pain is 
severe, he has radiating pain down his leg and feels 
occasional numbness.  He is unable to completely shovel his 
driveway due to the resultant back pain.  On examination, the 
veteran's muscle tone and strength, as well as the complete 
motor examination, were normal.  Deep tendon reflexes were 2+ 
and symmetric in the upper extremities, but hyperflexia was 
noted in the lower extremities.  Sensory tests and straight 
leg raising tests were normal, but the veteran did exhibit 
tenderness to palpation at the L3 level.  The examiner 
recommended follow-up lumbar spine X-rays and magnetic 
resonance imaging (MRI) testing.  The examiner expressed the 
opinion that the veteran's low back pain "is significant 
enough to produce some limitation of motion and impairment of 
his ability to perform some activities of daily living."  

Another VA examination report, from another VA physician but 
also from September 1999, notes that the veteran does not 
require a cane or back brace for ambulatory assistance and 
has never had surgery on his low back.  The veteran stated 
that his constant back pain, for which he takes over-the-
counter pain medication, impairs his ability to work in a 
seated position.  Upon further examination, the veteran 
walked with a normal gait without evidence of antalgia, and 
appeared to sit comfortably.  His spine range of motion was 
identified as "normal" - 100 degrees forward bending, 30 
degrees in extension, 40 degrees in left and right rotation, 
and 45 degrees left and right lateral bending.  This is 
essentially consistent with the range of motion reported in 
March 1992.  The examiner noted "excellent" paraspinal 
muscle relaxation on back and side bending, and found no 
swelling, edema or deformity about the lumbar spine.  The 
veteran did not show any paraspinal muscle spasm during the 
examination.  Neurologic, motor and sensory evaluations, as 
well as deep tendon reflexes, were normal.  Furthermore, the 
veteran was able to walk heel to toe.  

X-rays taken during this examination showed a well healed 40% 
compression fracture of L3, with no evidence of degenerative 
changes above or below the fracture, nor evidence of 
degenerative disc or facet joint disease.  The radiology 
report noted a mild deformity of the L3 vertebral body, 
indicative of an old, healed compression fracture.  There was 
a small osteophyte at L4, and the posterior body line was 
mildly irregular at the lower margin of L3.  The diagnostic 
conclusion was "compression deformity of L3 which looks 
old".  

A subsequent VA radiology report from January 2000 notes the 
lack of evidence of herniated disc or stenosis in the lumbar 
region.  However, the report does note disc degenerative 
desiccation at L3-4 and L5-S1, and a minor lateral bulge of 
the L3-4 disc without evidence of contact of the exiting 
nerve.  MRI and electromyograph (EMG) tests performed 
sometime between September 1999 and February 2000 confirmed 
the old wedge compression at L3 and degenerative disc 
desiccation at L3-4 and L5-S1, but no evidence of 
radiculopathy or other nerve problems.  The VA neurologist's 
addendum report states that these tests "confirmed the 
presence of arthritis in the lumbosacral region which could 
be causing the Veteran's back pain."           

The Board finds that these recent back examinations, which by 
all accounts appear to have been very thorough, have not 
uncovered evidence to support a higher rating. The 
examinations did not reveal current evidence of muscle spasm 
on extreme forward bending, or loss of unilateral lateral 
spine motion in standing position.  As discussed, the 
veteran's spine motion, on objective examination, is normal 
and there are no complaints or findings of muscle spasm.  
This most recent examination identifies some limitation of 
motion due to pain, which is consistent with a 10 percent 
rating under DC 5295 for "characteristic pain on motion".  
Therefore, the Board also finds that an increased rating is 
not warranted under DC 5295.   

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.59 is for painful 
motion with any form of arthritis.  

The Board finds that the evidence does not support a higher 
rating than the 20 percent presently assigned for the 
veteran's low back disability.  Although the September 1999 
VA examination identifies the veteran's complaints of back 
pain and one of the examiners' impression of back pain that 
produces some limitation of motion, the Board reiterates that 
the veteran's rating under DC 5295 is based on characteristic 
pain on motion.  All other objective findings weigh against a 
further rating for functional loss due to pain, weakness and 
incoordination.  As a part of the September 1999 VA 
examination, the examiner addressed specific questions posed 
in the Board's prior remand regarding the factors described 
in Sections 4.40, 4.45, and 4.59.  The doctor found no 
significant evidence of pain, and no muscular atrophy, 
swelling or deformity of the lumbar spine, loss of 
coordination or impaired ability to execute skilled movements 
smoothly.  While not disputing the veteran's complaints of 
pain, especially during daily activities, he showed little 
objective evidence during examination of a painful back 
condition.  The recent finding of degenerative arthritis 
certainly call into consideration Section 4.59, for painful 
motion due to arthritis.  However, the evidence of pain due 
to arthritis does not show the presence of pain so severe as 
to necessitate a higher rating than that which already exists 
for painful motion under DC 5295.  Rather, the Board finds 
that an additional rating due to pain under Sections 4.40, 
4.45, and 4.59 would have a pyramiding affect, contrary to 
the mandate of 38 C.F.R. § 4.14.  Contrast DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therefore, the Board will not assign a 
further rating under these provisions.  

The Board also considers an increased rating under Diagnostic 
Code 5292, for limitation of motion of the lumbar spine, as 
does not find that an increased rating is warranted.  A 40 
percent rating is warranted for severe limitation of motion, 
while a 20 percent rating applies to moderate limitation.  
The record from the September 1999 VA examination does not 
provide evidence of moderate limitation of motion.  The Board 
does acknowledge that the veteran has a history of chronic 
low back pain, and that this pain has impacted his walking, 
standing and sitting for long periods of time.  However, the 
Board finds that this limitation is not currently at a 
moderate level.  The Board also finds that a separate 10 
percent rating for slight limitation of motion is not 
appropriate because the current 10 percent rating under 5295 
applies to a similar limitation due to pain on motion.  Thus, 
an additional application of DC 5292 would have a pyramiding 
affect, as this concept was previously discussed.  The Board 
is satisfied that the veteran's current low back pain 
disability is adequately evaluated under the Schedule by the 
20 percent rating now assigned under DC 5285-5295. 

The Board has also considered the possibility of a staged 
rating in accordance with Fenderson, supra.  However, the 
evidence does not show that the veteran's history of a 
residual back injury would merit a disability rating greater 
than 20 percent during any period of time.  Therefore, a 
staged rating is not warranted in this case. 

The assignment of a 20 percent disability rating according to 
the Schedule does not, however, preclude the Board from 
granting a higher rating for this disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim for an increased rating 
for a headache condition warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from 0 to 100 
percent, exists in the Schedule for greater disability from a 
low back condition, but the record does not establish a basis 
to support a higher rating under the Schedule.  The Board 
also finds no evidence in this case of an exceptional 
disability picture.  The record does not show that the 
veteran has required frequent hospitalization, or any 
hospitalization since his initial inservice injury, for his 
back condition.  Therefore, this cannot be a basis for 
extraschedular consideration.  

The record also does not show that the veteran's back 
problems have markedly interfered with his ability to obtain 
or retain gainful employment.  The Board acknowledges the 
veteran's statements during the September 1999 VA examination 
that he could not obtain employment with the post office or 
fire department due to chronic back problems.  Furthermore, a 
June 1993 letter from the post office in Cleveland, Ohio, 
states that based on the veteran's medical records and an 
evaluation by Gary Whiteacre, M.D., the veteran's history of 
back pain made him medically unsuitable for the position of 
Mail Processor.  However, the Board does not find that the 
evidence shows that his low back condition has so markedly 
interfered with his employment so as to necessitate an 
extraschedular rating.  This is especially true in light of 
the objective findings of the September 1999 VA examination 
that showed good range of motion, normal gait, comfortable 
sitting ability, and only subjective evidence of pain in the 
lower back.  The evidence shows that although the veteran was 
found to be unsuitable for postal employment, he is presently 
employed in the administrative section of a bank.  The 
evidence of record, which includes copies of job 
applications, indicates essentially continuous employment 
from 1988 to the present in a variety of clerical or 
administrative positions for various employers.  Furthermore, 
the Board has attempted to gain further medical evidence from 
the postal service and from Dr. Whitacre regarding the 
veteran's alleged inability to work.  However, as discussed 
above, the veteran did not provide the releases necessary to 
obtain such information.  Therefore, based on the evidence 
before the Board, the veteran's back condition is not so 
unusual, or the interference with his employment so marked, 
as to call for extraschedular consideration.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the schedular rating now assigned, and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.



ORDER

Entitlement to an increased rating for residuals of a 
fracture of the lumbar spine, with compression fracture at 
L3, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


